Case 2:20-cv-01128-JDC-KK Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 91




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


CONSWELLA A ROBINSON                           CASE NO. 2:20-CV-01128

VERSUS                                         JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                          MAGISTRATE JUDGE KAY

                                    JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Partial

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(B)(6) (Doc. 5) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                      __________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
